Holmes App. No. 97CA588. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed September 15,1998:
“This matter is before this court upon appellant’s motion to certify a conflict. Certification is urged for the reason the judgment entered in this case on July 31,1998 is in conflict with judgments entered by the Eleventh District Court of Appeals in State v. Stanford ([Sept. 23], 1996), Trumbull App. No. 95-T-5358, unreported [1996 WL 537856], and by the Twelfth District Court of Appeals in State v. Garland (December 16, 1996), Fayette App. No. CA96-05-011, unreported [1996 WL 723715],
“Upon review, we find certification to the Supreme Court of Ohio is warranted. We hereby certify the following question:
“Does Ohio’s involuntary manslaughter statute [R.C. 2903.04(B) ] as applied to a minor misdemean- or traffic offense which results in a vehicular homicide violate the Eighth Amendment to the United States Constitution and Section 9, Article [I] of the Ohio Constitution.”
Pfeifer, J., dissents.